Exhibit 99.77C 2013 Annual Shareholder Meeting The Fund’s 2013 annual meeting of shareholders (“Annual Meeting”) was held on April 18, 2013, for the following purposes: 1. To elect a Board of seven (7) Directors. 2. To ratify the selection of Plante & Moran, PLLC as the independent registered public accountants of the Fund for the calendar year ending December 31, 2013. The following directors were elected under Proposal 1: Robert M. Bilkie, Jr., Phillip J. Hanrahan, Carl A. Holth, Peggy L. Schmeltz, Luke E. Sims, Donald G. Tyler, and Neal F. Zalenko.Directors Bilkie and Hanrahan were elected for terms expiring at the 2014 Annual Meeting.Directors Holth and Schmeltz were elected for terms expiring at the 2015 Annual Meeting.Directors Sims, Tyler, and Zalenko were elected to terms expiring at the 2016 Annual Meeting.Under Proposal 2, shareholders ratified the selection of Plante & Moran, PLLC as the Fund’s independent registered public accountants for the 2013 calendar year. Tabulation Report Proposal 1 – Election of Directors Directors Votes For Votes Withheld Robert M. Bilkie, Jr. Phillip J. Hanrahan Carl A. Holth Peggy L. Schmeltz Luke E. Sims Donald G. Tyler Neal F. Zalenko Proposal 2 –Selection of Plante & Moran, PLLC For Against
